AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                               FILED
                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                                                                               APR O8 2020
                                                  Eastern District of Tennessee                       Clerk, U. S . District Court
                                                                                                    Eastern District of Tennessee
                  United States of America                       )                                           At Knoxville
                               v.                                )
    BREANA GARTH, ANTHONY D. BROWN, and
                                                                 )       Case No.            .?<0   &,.,( J I CJ S ({l
            DONAVON M. RUFFIN ,                                  )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   April 7, 2020              in the county of            ANDERSON                       in the
        Eastern        District of         Tennessee
                                        ---------
                                                             , the defendant(s) violated:

             Code Section                                                  Offense Description
21 U.S.C. §§ 841, 846                         Conspiracy to possess with the intent to distribute 50 grams or more of
                                              methamphetamine and possession with the intent to distribute 50 grams or
                                              more of methamphetamine.




          This criminal complaint is based on these facts:

See attached affidavit.



                                                                                                                      (-
                                                                                                      \ .\
                                                                                                     \   . I

          lif' Continued on the attached sheet.

                                                                        ~
                                                                               ~~    ~,;
                                                                                Complainant's signatdre -, \         i;
                                                                                                                              .
                                                                                                                           -; I,

                                                                                      Bradley Robbins, DEA TFO
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:             04/08/2020


City and state:                     Knoxville, Tennessee                      DEBRA C. POPLIN, U.S. Magistrate Judge
                                                                                            Printed name and title


             Case 3:20-mj-01056-DCP Document 1 Filed 04/08/20 Page 1 of 4 PageID #: 1
                                          AFFIDAVIT

1.      I, Bradley Robbins, Task Force Officer with the Drug Enforcement Administration

("DEA"), being duly sworn, depose and state that:

2.      I am an investigative or law enforcement officer of the United States, within the meaning

of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Title 18, United States Code,

Section 2516.

3.      I have been a Task Force Officer with the DEA since July of 2018. I am also a member of

the Tennessee Highway Patrol and have been a trooper since 2013. From 2008 until 2013, I was

an officer with the Jefferson County Sheriffs Department.

4.       I have participated in numerous narcotics investigations.     These investigations have

resulted in the arrests of numerous targets and the seizure of various narcotics and assets. During

the course of these investigations, I have debriefed defendants, informants, and witnesses who had

personal knowledge regarding major narcotics trafficking organizations, conducted physical

surveillance, supported wiretaps, executed search warrants, served subpoenas, analyzed and

evaluated evidence and information obtained from court authorized pen registers and trap and trace

intercepts, telephone tolls, financial documents, reviewed and transcribed recorded calls, and

provided testimony. As a result of my experience and training, I am familiar with the manner in

which various types of illegal drugs are cultivated, manufactured, transported, smuggled,

distributed, or diverted, as well as methods used to finance drug transactions and launder drug

proceeds.

5.      I am submitting this affidavit for the limited purpose of establish probable cause for the

arrest of Breana Garth ("GARTH"), Anthony D. Brown ("BROWN"), and Donavon M. Ruffin




     Case 3:20-mj-01056-DCP Document 1 Filed 04/08/20 Page 2 of 4 PageID #: 2
("RUFFIN") for conspiracy to possess with the intent to distribute 50 grams or more of

methamphetamine and possession with the intent to distribute 50 grams or more of

methamphetamine, in violation of Title 21, United States Code, Sections 841 and 846.

6.         The facts in this affidavit are based upon my personal knowledge, as well as knowledge,

information, and documentation that I obtained from other law enforcement officers. Because this

affidavit is being submitted for the limited purpose of establishing probable cause, it does not

include every fact known to me or to other law enforcement officers regarding this matter.

                                                   Probable Cause

7.         On or about April 7, 2020, a Tennessee Highway Patrol ("THP") Trooper spotted a vehicle

traveling at 75 miles an hour in a 65 miles per hour zone in the Eastern District of Tennessee. The

car also twice crossed the solid white line on the side of the road. The trooper pulled the vehicle

over. The vehicle had Virginia plates. When the trooper approached the passenger side of the

vehicle, he smelled marijuana. 1 The driver was Breana Garth ("GARTH"). Her license was

suspended. There were two other passengers in the vehicle, Anthony Brown ("BROWN"), and

Donavon Ruffin ("RUFFIN"). The vehicle was rented from a rental car company, but the driver

and the passengers were not on the rental car agreement that was shown to the trooper. GARTH

told law enforcement officers that they were traveling from the Detroit, Michigan, area to a street

in Tennessee. She did not know the name of the town of where she was headed. GARTH stated

that she was traveling to see her daughter who was in Tennessee. GARTH stated that her aunt had

rented the car.

8.         When law enforcement officers spoke with the passengers, their stories did not match what

the driver had told law enforcement and had several glaring inconsistencies. For example, the



1
    During a later search of the vehicle, law enforcement found a hookah and marijuana "shake" inside the car.

                                                           2

     Case 3:20-mj-01056-DCP Document 1 Filed 04/08/20 Page 3 of 4 PageID #: 3
            driver, GARTH, told troopers that she knew the passengers. But one passenger, however, claimed

            to not know the driver. The other passenger claimed to not know the other passenger.

            9.         Officers then searched the car. Inside the trunk, they found approximately 3.65 kilograms

            of a clear crystal substance that I know based on my training and experience is almost assuredly

            methamphetamine. The methamphetamine was in a grocery bag.                 Also in the trunk, law

            enforcement found two duffel bags. One duffel bag had a male' s clothes and one had a female's

            clothes.

            10.      At the station, law enforcement officers observed the iPhone belonging to GARTH ringing,

            with the name "Ice Momma" or words to that effect as the caller's name. Based on my training

            and experience, I'm aware that methamphetamine is commonly referred to as "Ice." Based on my

            training and experience, I'm also aware that drug trafficking organizations like to use rental cars,

            rented in other person's names, to help conduct their drug trafficking business. I'm also aware

            that Detroit, Michigan is a well-known source of supply city for drugs being distributed in the

            Eastern District of Tennessee.




           . :I,\                                                  Drug Enforcement Administration
\
    / ..   ·.,
\     .

            Sworn and subscribed before me on
            April ~  2020, in Knoxville, TN.



            DEBRA C. POPLIN
            UNITED STATES MAGISTRATE JUDGE




                                                               3

                 Case 3:20-mj-01056-DCP Document 1 Filed 04/08/20 Page 4 of 4 PageID #: 4
